IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                   July 7, 2008
                                 No. 06-41138
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROLDAN DELACRUZ-ALBARADO, also known as Roldan Albarado Delacruz

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 9:06-CR-1-ALL


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
      Roldan Delacruz-Albarado (Delacruz) appeals the sentence imposed in
connection with his guilty plea conviction for illegal reentry following
deportation. Delacruz argues that the district court erred by denying his request
for an additional one-level decrease for acceptance of responsibility. He contends
that the district court has the authority to award the additional point despite the
Government’s failure to move for the point under U.S.S.G. § 3E1.1.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41138

Alternatively, Delacruz argues that the power of the Government to withhold the
additional point violates the separation-of-powers doctrine.
      This court has recently rejected both arguments in United States v.
Newsom, 515 F.3d 374, 376-79 (5th Cir. 2008), cert. denied (May 27, 2008)
(No. 07-10561). A district court cannot award an additional point for acceptance
of responsibility absent a motion from the Government pursuant to § 3E1.1.
Newsom, 515 F.3d at 378. Additionally, Delacruz’s argument regarding a
violation of the separation-of-powers doctrine is foreclosed by United States v.
Booker, 543 U.S. 220 (2005). See id. at 376.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2